EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matt Karas on 02/03/21.

The application has been amended as follows: 
Claim 21:
A computer-implemented system for managing application programming interface (API) information, the system comprising: 
at least one processor; 
an API database storing data associated with APIs, each API being associated with at least one computer system, each of the computer systems being connectable with other ones of the computing systems through the respective APIs; and 

receiving an input from a user device associated with a first computer system; 
determining a target API based on the input, the target API being a second computer system's API; 
determining popularity of parts of the target API based on a record of using the target API; 
determining a part of the target API based on the input and the popularity of parts of the target API; 
retrieving documentation of the part of the target API from the API database; -2-U.S. Application No. 16/581,701 Attorney Docket No. 14904.0019-01000 
providing the user device with the retrieved documentation of the part of the target API; generating a first source code associated with the part of the target API for the user; 
based on a record of using the target API, determining that a supplemental source code associated with at least one API different from the target API is needed; 

providing the user device with the first source code, the at least one API different from the target API being determined by the computer-implemented system based on a record of using the at least one API different from the target API with the target API.  


Claim 22:
The computer-implemented system of claim 21, wherein: 
the API database stores a search history; and 
the operations further comprise recording the input of the user in the search history.  


Claim 23:
The computer-implemented system of claim 21, wherein the input comprises at least one condition.  


The computer-implemented system of claim 23, wherein determining the target API comprises determining which of the APIs in the API database satisfy the at least one condition of the input. 

Claim 25:
The computer-implemented system of claim 24, wherein determining which of the APIs satisfy the at least one condition comprises at least one of: 
determining based on the user selecting the target API from the APIs satisfying the input; 
determining based on records of using the APIs satisfying the input; or determining based on the search history.  


Cancel claim 26 

Cancel claim 27



Claim 29:
The computer-implemented system of claim 21, wherein determining the part of the target API further comprises: 
providing a list of popular parts of the target API to the user based on the record of using the target API; and 
receiving a user selection of the part of the target API selected from the list of the popular parts of the target API.  


Claim 30:
The computer-implemented system of claim 21, wherein determining the part of the target API is further based on at least one of: 
a selection of the part of the target API, the selection being added to a record of using the target API, the record being stored in the API database; 
a record of using the target API by the user; or records of using the target API by a plurality of users.  


The computer-implemented system of claim 21, wherein the operations further comprise: 
providing the user device with a list of APIs in the API database based on input.  


Claim 32:
The computer-implemented system of claim 21, wherein determining that the supplemental source code associated with at least one API different from the target API is needed is further based on at least one of: 
a record of using the target API by the user; or records of using the target API by a plurality of users.  


Claim 33:
A computer-implemented method for managing API data associated with APIs, stored in an API database, each API being associated with at least one computer system, the method comprising: 

determining a target API based on the input, the target API being a second computer system's API; -5-U.S. Application No. 16/581,701 Attorney Docket No. 14904.0019-01000 
determining popularity of parts of the target API based on a record of using the target API; 
determining a part of the target API based on the input and the popularity of parts of the target API; 
retrieving documentation of the part of the target API from the API database; 
providing the user device with the retrieved documentation of the part of the target API; 
generating a first source code associated with the part of the target API for the user; 
based on a record of using the target API, determining that supplemental source code associated with at least one API different from the target API is needed; 
generating the supplemental source code associated with the at least one API different from the target API, the supplemental source code being added to the first source code; and 



Claim 34:
The computer-implemented method of claim 33, wherein the method further comprises: 
receiving a request to register an API of one of the computer systems in the API database; -6-U.S. Application No. 16/581,701 
Attorney Docket No. 14904.0019-01000receiving data associated with the API in the request and storing the received data in the API database; and 
generating documentation associated with the API based on the request and storing the documentation in the API database.  


Claim 35:
The computer-implemented method of claim 33, wherein the method further comprises: 

updating the data or documentations of the API based on the request; and 
sending a notice to user devices associated with the computer systems.  


Cancel claim 36


Claim 37:
The computer-implemented system of claim 33, wherein determining that the supplemental source code associated with at least one API different from the target API is needed is further based on at least one of: 
a record of using the target API by the user; or records of using the target API by a plurality of users.  


Claim 38:

at least one processor; 
an API database storing data associated with APIs, each API being associated with at least one computer system, each of the -7-U.S. Application No. 16/581,701 Attorney Docket No. 14904.0019-01000 computer systems being connectable with other ones of the computing systems through the respective APIs; and 
at least one memory containing instructions that, when executed by the at least one processor, cause the processor to perform operations comprising: 
receiving an input from a user device associated with a first computer system; 
determining a target API based on the input, the target API being a second computer system's API; 
determining popularity of parts of the target API based on a record of using the target API; 
determining a part of the target API based on the input and the popularity of parts of the target API; 
retrieving documentation of the part of the target API from the API database; 

receiving a request to register an API of one of the computer systems in the API database; 
storing data associated with the API in the API database; generating documentation associated with the API based on the request and storing the documentation in the database; -8-U.S. Application No. 16/581,701 Attorney Docket No. 14904.0019-01000 
receiving a request to update data or documentation of one of the APIs stored in the API database;
updating the data or documentation of the API based on the request;
in response to the request, sending a notification to user devices associated with the computer systems; 
generating a first source code associated with the part of the target API for the user;
based on a record of using the target API, determining that supplemental source code associated with at least one API different from the target API is needed; 
generating the supplemental source code associated with the at least one API different from the target API, the supplemental source code being added to the first source code; and 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES E ANYA/Primary Examiner, Art Unit 2194